internal_revenue_service p box cincinnati oh number release date date date legend b dollar amount c number d dollar amount y date dear department of the treasury employer_identification_number contact person - id number contact telephone number uil why you are receiving this letter this is our response to your date letter requesting approval of a set_aside under sec_4942 you've been recognized as tax-exempt under sec_501 c of the code and have been determined to be a private_foundation under sec_509 our determination based on the information furnished your set-aside program is approved under sec_4942 as required under sec_4942 the set_aside amount must be paid within the 60-month period after the date of the first set-aside description of set-aside request you requested to set_aside b dollars in the fiscal_year ending y for the purpose of establishing a postdoctoral fellowship program funding scientific research in the fields of chemistry biochemistry and medicine the program will support c fellows per year starting in the fiscal_year after y fellows will receive an average of d dollars per year for two years progress reviews will be used to determine if a fellow qualifies for a third year of support fellows will be required to submit annual progress reports on their research which will be used to determine if a third year of funding is given you estimate one-half of the fellows will receive the third year of funding but you do not expect any additions to the set-aside after the initial establishment you are requesting a set-aside due to the nature of your project's timeline you require a start-up period to create and publicize the program then to review and select recipients which does not allow for funding through immediate payments the set-aside will ensure funding is in place for continuity of the fellowship program you provided a statement signed by your finance director that states you plan to set_aside b dollars which will be paid out within months basis for our determination sec_4942 states that an amount set_aside for a specific project which includes one or more purposes described in sec_170 may be treated as a qualifying_distribution if it meets the requirements of sec_4942 sec_4942 of the code states that an amount set_aside for a specific project will meet the requirements of this subparagraph if at the time of the set_aside the foundation establishes that the amount will be paid within five years and either clause i or ii are satisfied sec_4942 of the code is satisfied if at the time of the set-aside the private_foundation establishes that the project can better be accomplished using the set-aside than by making an immediate payment sec_53_4942_a_-3 of the foundations and similar excise_taxes regulations provides that a private_foundation may establish a project as better accomplished by a set-aside than by immediate payment if the set-aside satisfies the suitability test described in sec_53_4942_a_-3 sec_53_4942_a_-3 of the foundations and similar excise_taxes regulations provides that specific projects better accomplished using a set-aside include but are not limited to projects where relatively long-term expenditures must be made requiring more than one year's income to assure their continuity including a plan to fund a specific research program which is of such magnitude as to require an accumulation prior to commencement of the research what you must do your approved set-aside s will be documented on your records as pledges or obligations to be paid_by the date specified the amounts set_aside will be taken into account to determine your minimum_investment_return under internal_revenue_code sec_4942 and the income attributable to your set_aside s will also be taken into account in computing your adjusted_net_income under sec_4942 of the code additional information this determination is directed only to the organization that requested it internal_revenue_code sec_6110 provides that it may not be used or cited as a precedent please keep a copy of this letter in your records if you have any questions please contact the person listed in the heading of this letter sincerely director exempt_organizations enclosure notice redacted copy of letter
